[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
JUDGMENT BY STIPULATION AND JUDGMENT BY DEFAULT
Judgment shall enter for the plaintiff in the amount of $5,794.03 plus costs. The judgment shall be apportioned in the following manner:
The defendant, Sean O'Brien, shall pay to the plaintiff $1,000.00.
The defendant, Richard Raffone shall pay to the plaintiff $1,000.00.
The defendant, James, Mills, having failed to appear for trial, judgment by default is entered against him and he is ordered to pay the plaintiff the sum of $3,794.03.
The plaintiff shall provide the above defendants with a notice of satisfaction of judgment upon receipt of the above amounts. CT Page 3318
Upon entering of judgment herein, the defendant, Sean O'Brien, withdraws his cross claim against the defendant Richard Raffone.
ANTHONY E. GRILLO STATE TRIAL REFEREE